Opinion issued January 15, 2019




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-18-00480-CR
                           NO. 01-18-00481-CR
                           NO. 01-18-00482-CR
                        ———————————
                      PAULA SINCLAIR, Appellant
                                    V.
                    THE STATE OF TEXAS, Appellee



                On Appeal from the 240th District Court
                         Fort Bend County, Texas
 Trial Court Cause Nos. 17-DCR-079457, 17-DCR-079458, 17-DCR-079460


                       MEMORANDUM OPINION
      Pursuant to agreements with the State, appellant, Paula Sinclair, pleaded

guilty to three felony offenses of injury to a child, serious bodily injury.1 In each

proceeding, the trial court accepted the plea agreement, found appellant guilty, and

assessed her punishment at confinement for thirty-five years, with the sentences to

run concurrently. The trial court certified that each case is a plea-bargained case and

appellant has no right of appeal.2 Appellant filed notices of appeal, stating that she

was appealing “from the trial court’s denial of her motion for new trial.” We dismiss

the appeals.

      In a plea-bargained case, a defendant may appeal only those matters that were

raised by written motion and ruled on before trial or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.

25.2(a)(2). Here, the record in each proceeding does not reflect the trial court’s

permission to appeal or any pretrial motions that could be appealed. And, in each

proceeding, the trial court’s certification is included in the record and states that the

case is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). Each record supports the trial court’s certification. See Dears v. State,


1
      See TEX. PENAL CODE ANN. § 22.04(a)(1), (b)(1), (e); TEX. FAM. CODE ANN. § 151.001.
2
      The trial court also certified that appellant had waived the right to appeal. A valid waiver
      of appeal—one made voluntarily, knowingly, and intelligently—prevents a defendant from
      appealing without the trial court’s consent. See Ex parte Broadway, 301 S.W.3d 694, 697
      (Tex. Crim. App. 2009); see also Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App.
      2000) (concluding waiver was valid when defendant waived right to appeal in exchange
      for recommended sentence).
                                               2
154 S.W.3d 610, 615 (Tex. Crim. App. 2005); see also Estrada v. State, 149 S.W.3d
280, 285 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d) (explaining denial of

motion for new trial is not appealable in plea-bargained case without trial court’s

permission). Because appellant has no right of appeal, we must dismiss these

appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court

of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”); see, e.g.,

Zendejas v. State, No. 05-16-00848-CR, 2016 WL 6078569, at *2 (Tex. App.—

Dallas Oct. 17, 2016, no pet.) (mem. op., not designated for publication) (concluding

appellant’s notice of appeal was ineffective to invoke court of appeals’ jurisdiction

over matters raised in motion for new trial when he entered into plea-bargain

agreement and waived right to appeal).

      Accordingly, we dismiss the appeals for want of jurisdiction.3 We dismiss all

pending motions as moot.

                                      PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).

3
      The Clerk of this Court notified appellant that the appeals were subject to dismissal for
      lack of jurisdiction unless she filed a response showing how this Court has jurisdiction over
      her appeals. Cf. TEX. R. APP. P. 42.3(a). Appellant did not respond.

                                               3